NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 18-1615
                                    _______________

                               FATIMA ABREU-NUNEZ,
                                             Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                   Respondent
                          _______________

                       On Petition for Review of a Decision of the
                          United States Department of Justice
                            Board of Immigration Appeals
                                     (A096-207-088)
                        Immigration Judge: Rosalind K. Malloy
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 10, 2019

                Before: AMBRO, BIBAS, and FUENTES, Circuit Judges

                                 (Filed: January 11, 2019)
                                    _______________

                                        OPINION*
                                     ______________




*
 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
   BIBAS, Circuit Judge.

   The Board of Immigration Appeals has unfettered discretion not to reopen proceedings

sua sponte. We normally lack jurisdiction to review such denials. But there are two

exceptions, only one of which matters here: we would have jurisdiction if the Board were

to implement a rule, policy, or settled course of action that meaningfully limited its

discretion. But it has never done so. So we will dismiss the petition for review.

   In 2008, the Board ordered Fatima Abreu-Nunez to leave the United States voluntarily

or be removed. But she did not leave, nor was she removed. Years later, her daughter, a

U.S. citizen, successfully filed an immigration petition on her mother’s behalf. So Abreu-

Nunez asked the Board to reopen her case sua sponte and to adjust her status, arguing that

she is now eligible for lawful permanent residence. The Board denied her motion,

reasoning that “becoming potentially eligible for adjustment [of status] is common,” not

an exceptional circumstance that justifies reopening. AR 3. Now Abreu-Nunez petitions

for review of that denial.

   The Board has discretion to reopen removal proceedings sua sponte. 8 C.F.R.

§ 1003.2(a). When the Board decides not to do so, we lack jurisdiction to review those

decisions, subject to two exceptions. Sang Goo Park v. Att’y Gen., 846 F.3d 645, 651-52

(3d Cir. 2017). One of those is when the Board “has limited its discretion via a policy, rule,

settled course of adjudication, or by some other method” that gives us a meaningful basis

to review the Board’s decision. Id. at 653. That exception exists in theory but not in

practice, at least not yet; we have yet to find a meaningful basis to review a denial of a

motion to reopen sua sponte.

                                                2
   Abreu-Nunez advances two reasons why she qualifies for this exception, but both fail.

First, she argues that the Board’s exceptional-circumstance standard gives us a meaningful

basis for review. But in Sang Goo Park, we held that denials for lack of exceptional

circumstances are unreviewable. Id. at 655. Second, she argues that the Board has a settled

course of reopening cases sua sponte to allow for adjustment of status. Yet in Sang Goo

Park, we also observed that the Board has no settled course of doing so. Id. at 654. Since

the Board has not limited its discretion, we lack jurisdiction to review its failure to reopen

here. So we will dismiss the petition for review.




                                                3